DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions and Status of Claims
Applicant’s election without traverse of Species 1, encompassing Claims 3-4, 11-12, and 17-18 in the reply filed on 20 Aug 22 is acknowledged.  As such, the restriction requirement (dated 12 Jul 22) is hereby made FINAL.  Claims 5-8, 13-14, and 19-20, drawn to Species 2, have already been withdrawn by the Applicant.  Claims 1-2, 9-10, and 15-16 are generic to both species.  As such, Claims 1-4, 9-12, and 15-18 are examined herein.
Priority
Examiner acknowledges that the instant application is a continuation-in-part of application 15/487379 (now Patent US 10152836, issued 11 Dec 18), which claims benefit to provisional application 62/324826, filed 19 Apr 16.  However, the specifications of both the provisional application and the parent application do not appear to describe determining whether Diagnostic Trouble Codes (DTCs) are definitely unrelated to collision events (as is required by each of the independent claims being examined herein), and so the instant application cannot receive the priority date of the parent application nor the domestic benefit to the provisional application.  As such, the effective filing date of the instant application is its actual filing date, 7 Jul 20.
Information Disclosure Statements
Examiner has marked “considered” all of the references in the IDS submitted on 27 May 22, however, the IDS submitted on 7 Jun 21 did not have the NPL references nor the Foreign Patent Documents submitted along with them and thus they have been stricken through (not considered).
Claim Objections
Claims 1, 9, and 15 are objected to because of the following informalities:  Firstly, each of these independent claims utilize the phrase “by client device”, even though it appears that this phrase should instead be “by a client device”.  Secondly, in that same limitation for each of these claims, there appears to be a missing “and” before “the diagnostic information comprising one or more data inputs generated by the vehicle component”.  Thirdly, each of these independent claims utilize the phrase “determined to be definitely unrelated”; however, it appears that for better clarity, this should in fact read “determined to be definitely unrelated to the collision event”.  Fourthly, each of these independent claims have a series of limitations that appear to be missing an “and” between the 2nd-to-last limitation and the final limitation.  Finally, and specific to only independent Claim 15, this claim includes the phrase “based on the a lookup on a database by vehicle make/model that stores those DTC types that are not caused by collision events”, which not only includes a “the a” which makes no sense, but it’s written with poor grammar and appears to instead mean “based on utilizing function on a database sorted by vehicle make/model that stores a list of all DTCsknown to not be caused by collision events”.  Appropriate corrections are suggested and/or required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 9-12, and 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent Claim 1 is directed toward a system (as are dependent Claims 2-4).  Independent Claim 9 is directed toward an apparatus (i.e. a non-transitory machine-readable storage medium) (as are dependent Claims 10-12).  Independent Claim 15 is directed toward a method (as are dependent Claims 16-18).  Therefore, Claims 1-4, 9-12, and 15-18 are directed to a statutory category of invention under Step 1.
Under Step 2A and Step 2B, the invention of Claims 1-4, 9-12, and 15-18 is also directed to an abstract idea without significantly more.  Specifically, the claims, under their broadest reasonable interpretation (BRI) cover certain mental processes.  The method steps described by independent Claim 1 is being reproduced for illustration, and include the following limitations: A system, comprising:
a hardware processor; and
a non-transitory machine-readable storage medium encoded with instructions executable by the hardware processor to perform a method comprising:
receiving, by a client device, at least one repair diagnostic trouble code (DTC), the DTC specifying diagnostic information related to a vehicle componentand the diagnostic information comprising one or more data inputs generated by the vehicle component (a person’s mind may serve as a means for receiving any type of data from sensory inputs and/or memory, including data relating to and/or generated by a vehicle component; also note that the “client device” itself collecting the data is merely a form of insignificant pre-solutionary activity, as will be described further below);
determining whether the DTC is definitely unrelated to a collision event based on the one or more data inputs (a person’s mind may serve as a means for generating any type of result data, based on thinking about existing data already known and/or within memory and/or received in advance, including making a mental determination about whether a DTC is related to a collision event or not based on data received and/or recalled from memory);
when the DTC is determined to be definitely unrelated to the collision event, excluding the DTC from a repair estimate determination (a person’s mind may serve as a means for generating any type of result data, based on thinking about existing data already known and/or within memory and/or received in advance, including making a mental determination to adjust an existing repair estimate determination that had included a DTC if it was determined that the DTC was definitely unrelated to the collision event based on data received and/or recalled from memory; furthermore, even though this claim doesn’t require the repair estimate determination to be transmitted anywhere, it should be noted that a person’s mind may serve as a means for providing any type of new data generated within it, based on the mind being able to control its host body’s mouth and/or hands for speaking, drawing, writing, typing, signaling etc. that would be representative of the result data generated within it, including transmitting information indicative of a determined repair estimate (also note that any transmitting information steps subsequently added to the claim may be merely a form of insignificant post-solutionary activity)).
Under Step 2A, Prong One, independent Claims 1, 9, and 15 each recite a “client device” for receiving at least one repair DTC, and additionally, generic computing components (e.g. “a hardware processor”, “a non-transitory machine-readable storage medium encoded with instructions executable by the hardware processor”, “a computing component”, and “a server computer”).  However, the “client device” is merely describing insignificant pre-solutionary activity (i.e. the means for collecting the data necessary for the subsequent data analysis), and the generic computing components are what execute the data analysis, but there are no additional structures required by these claims that aren’t either describing insignificant pre-solutionary activity or are generic computing components.  Therefore, these claims recite a judicial exception of an abstract idea, specifically, a mental process, because firstly, the human mind may be considered analogous to generic computing structure, and secondly, the collecting of the data used for the data analysis may be considered insignificant pre-solutionary activity.  Also note that any transmitting information steps subsequently added to the claims later in prosecution will not likely amount to more than this judicial exception because the transmitting of result data following the data analysis may be considered insignificant post-solutionary activity.
Under Step 2A, Prong Two, the “mental processes” judicial exception is not integrated into a practical application.  “Excluding the DTC from a repair estimate determination” is simply coming up with result data following an analysis, and doesn’t even require outputting it somewhere (i.e. transmitting the result data), and even if it was, that still doesn’t guarantee that any result data transmitted is actually sent to a useful recipient, then received by the useful recipient, and then utilized for a practical application/purpose by the useful recipient.  Something may be “transmitted” yet never taken/received/used.  As practical examples, knowing the answer to something but never sharing it doesn’t help a person needing the answer, giving the answer to something needed by one person but given to another person doesn’t help the person needing the answer, shouting the answer to something doesn’t help a person needing the answer that’s well out of hearing distance, and giving the answer to something to a person that already knows the answer doesn’t help them either.  Therefore, these limitations do not amount to any practical application nor amount to anything significantly more than the abstract idea itself.  At best, the claims utilizing the generic computing components are at best only describing the implementation of the abstract idea within the realm of computers.  Simply limiting the use of the abstract idea to one particular environment or field of use, such as the realm of computers, does not impose any meaningful limits on practicing the abstract idea.  Therefore, because there are not any additional elements integrated into the claimed method of these claims as a whole, these claims are directed to an abstract idea.
Under Step 2B, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application in Step 2A, Prong Two, even if limiting the use of the idea to one particular environment employing generic computer functions to execute the abstract idea, this will not add significantly more than the judicial exception, and limiting the use of the abstract idea to a particular environment or field of use, such as the realm of computers, cannot provide an inventive concept.  Therefore, Claims 1-4, 9-12, and 15-18 are not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4, 9-12, and 15-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  These claims are indefinite for the following reasons (appropriate corrections are required):
(1) In each of independent Claims 1, 9, and 15 the phase “at least one repair diagnostic trouble code (DTC)” indicates that there may be one DTC but there may also be more than one due to the use of “at least one”, and thus there is improper antecedent basis for any subsequent uses of “the DTC” or “a DTC” in these claims and those dependent upon them.  For purposes of compact prosecution, Examiner is interpreting (a) each use of “the DTC” in all pending claims to instead be “the at least one DTC”, (b) “a DTC date and time information” in Claims 2, 10, and 16 to instead be “at least one DTC date and time information”, (c) “a DTC vehicle mileage information” in Claims 2, 10, and 16 to instead be “at least one DTC vehicle mileage information”, (d) “a number of DTC key cycles” in Claims 2, 10, and 16 to instead be “at least one number of DTC key cycles”, (e) “a DTC type” in Claims 2, 10, and 16 to instead be “at least one DTC type”.  Similarly, assuming the above claim interpretations are made for Claims 1-2, 9-10, and 15-16, similar changes should be made to Claims 3-4, 11-12, and 16-17 where appropriate if the above-mentioned terms are repeated (i.e. starting with “the” instead of “a”).
(2) Claims 1, 9, and 15 each utilize the term “a component in a vehicle” but then later in these claims (and dependent Claims 2, 10, and 16) the term “the vehicle component” is used, which technically lacks proper antecedent basis because it’s possible that “the vehicle component” is not one in the same as “a component in a vehicle”.  As such, for purposes of compact prosecution, Examiner is interpreting “a component in a vehicle” to instead be “a vehicle component
(3) Claims 1, 9, and 15 each utilize the term “the collision event”, which lacks proper antecedent basis, and Claim 18 utilizes the term “the accident event”, which also lacks proper antecedent basis.  As such, for purposes of compact prosecution, Examiner is interpreting the initial use of “the collision event” in the independent claims to instead be “a collision event”, and is interpreting “the accident event” in Claim 18 to instead be “the collision event”.
(4) Claims 3, 11, and 17 each utilize the term “the number of vehicle key cycles” and Claims 4, 12, and 18 each utilize the term “the number of vehicle key cycles that have occurred”, which both lack proper antecedent basis (and they’re inconsistent with each other as well).  As such, for purposes of compact prosecution, Examiner is interpreting “the number of vehicle key cycles” to instead be “a number of vehicle key cycles that have occurred” in Claims 3, 11, and 17.
(5) Claims 1, 9, and 15 each include a limitation “determining whether the at least one DTC is related to a collision event based on…” but then each include a later limitation “when the at least one DTC is determined to be definitely unrelated…”.  However, the earlier limitation does not require that the determination include whether the at least one DTC is “definitely unrelated”, only that at least one DTC is determined to be “related” or not.  As such, there appears to be a critical missing limitation that further clarifies that the determining step doesn’t just determine “related” or not, but whether it is “definitely unrelated” or not (and per Fig. 4C, perhaps other categories such as “likely related” or “likely unrelated”).  As such, for purposes of compact prosecution, Examiner is interpreting “determining whether the at least one DTC is related to a collision event based on…” to instead be “determining whether the at least one DTC is definitely unrelated to a collision event based on…”.  Note that this issue also presents itself in dependent Claims 3, 11, and 17 unless the limitation “determining whether the at least one DTC is related to the collision event comprises” is changed to “determining whether the at least one DTC is definitely unrelated to the collision event comprises”.
(6) Claim 15’s limitation (reproduced based on the interpretation described above with regards to the Claim 15 objection) “based on utilizing function on a database sorted by vehicle make/model that stores a list of all DTCsknown to not be caused by collision events” appears to be missing a critical step.  This limitation is indefinite as to how that lookup on the database can occur by vehicle make/model if there is no initial step of determining the vehicle’s make/model and associating it’s one or more DTC with that determined vehicle make/model.  As such, for purposes of compact prosecution, Examiner is interpreting this limitation to instead read “determining a vehicle make/model associated with the at least one DTC, then determining whether the at least one DTC is definitely unrelated to a collision event based on utilizing function on a database sorted by vehicle make/model that stores a list of all DTCsknown to not be caused by collision events”.
(7) Claims 2-4, 10-12, and 16-18 are indefinite as it’s not clear as to whether or not the listed elements provided in these claims are all required or if only one or more are required, because firstly, Claims 2, 10, and 16 are each describing the listed elements as what the one or more data inputs are (which leaves open the possibility of their only being one), and because secondly, some of these claims use an “and” to separate the 2nd-to-last element and the last element (Claims 2-3, 11, and 17-18), some of these claims use an “and/or” to separate the 2nd-to-last element and the last element (Claims 4 and 12), and some are completely absent of either of those (Claims 10 and 16).  For purposes of compact prosecution, Examiner is interpreting each of these claims as if one or more of the listed elements are required rather than them all being required.  For example, Claims 2, 10, and 16 would instead include “the one or more data inputs comprises one or more of:”, Claims 3, 11, and 17 would instead include “determining whether the at least one DTC is definitely unrelated to the collision event comprises one or more of:”, and each of these claims’ lists of elements would instead have an “and/or” between the 2nd-to-last element and the last element.
(8) Claims 2, 10, and 16 include the term “a location of the vehicle component”; however, firstly, when the independent claims first mention the vehicle component it is specified as being related to the at least one DTC (i.e. “the at least one DTC specifying diagnostic information related to a vehicle component related to the at least one DTC”.  Secondly, since there is the possibility of there being more than one DTC, it appears as though there could be more than one location of the vehicle component, and as such, for purposes of compact prosecution the Examiner is instead interpreting this term to instead be “at least one location of the vehicle component related to the at least one DTC”.
(9) Claims 3, 11, and 17 each include the terms “the at least one DTC date and time” and “the at least one DTC vehicle mileage”, which both lack proper antecedent basis for their use because they’re missing the word “information” at the end of them.  For purposes of compact prosecution, Examiner is interpreting these terms as though they instead read “the at least one DTC date and time information” and “the at least one DTC vehicle mileage information”, respectively.
(10) Claims 4, 12, and 18 each include the terms “the collision event date and time information” and “the collision event mileage information”, which both lack proper antecedent basis for their use because they each include the word “information” at the end of them, whereas the terms they appear to be trying to reference from Claims 3, 11, and 17 do not.  As such, for purposes of compact prosecution, Examiner is interpreting the terms “a collision event date and time” and “a collision event mileage” from Claims 3, 11, and 17 to instead read “a collision event date and time information” and “a collision event mileage information”, which would thus correct the improper antecedent basis issues for these terms in Claims 4, 12, and 18.  It is also suggested for clarity to remove the “a” in the beginning of each of these terms to instead have them read “[[a]] collision event date and time information” and “[[a]] collision event mileage information”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 9-12, and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brozovich et al. (US 2020/0223385, filed 10 Jan 19), herein “Brozovich”.
Regarding Claims 1, 9, and 15 (all independent), Brozovich discloses:
A system (“A method and computing system”, Abstract), comprising: a hardware processor (processor 40); and a non-transitory machine-readable storage medium encoded with instructions executable by the hardware processor (memory 47, “A “memory” can be referred to by other terms such as a “computer-readable memory,” a “computer-readable medium,” a “computer-readable storage medium,” a “data storage device,” a “memory device,” “computer-readable media,” a “computer-readable database,” “at least one computer-readable medium,” “one or more computer-readable medium,” and/or a “system memory.” Any of those alternative terms can be preceded by the prefix “transitory” if the memory is transitory or “non-transitory” if the memory is non-transitory. For a memory including multiple memories, two or more of the multiple memories can be the same type of memory or different types of memories”, Paragraph 58) to perform a method (“A method and computing system”, Abstract) comprising: (per Claim 1) / A non-transitory machine-readable storage medium encoded with instructions (memory 47, “A “memory” can be referred to by other terms such as a “computer-readable memory,” a “computer-readable medium,” a “computer-readable storage medium,” a “data storage device,” a “memory device,” “computer-readable media,” a “computer-readable database,” “at least one computer-readable medium,” “one or more computer-readable medium,” and/or a “system memory.” Any of those alternative terms can be preceded by the prefix “transitory” if the memory is transitory or “non-transitory” if the memory is non-transitory. For a memory including multiple memories, two or more of the multiple memories can be the same type of memory or different types of memories”, Paragraph 58) executable by a hardware processor (processor 40) of a computing component (“A method and computing system”, Abstract), the machine-readable storage medium comprising instructions to cause the hardware processor to perform a method (“A method and computing system”, Abstract)  comprising: (per Claim 9) / A method implemented by a server computer (“A method and computing system”, Abstract, “a computing system (e.g., a vehicle scan tool and/or a server)”, Paragraph 29), the method (“A method and computing system”, Abstract) comprising: (per Claim 15)
receiving, by a client device (scanner 8), at least one repair diagnostic trouble code (DTC), the at least one DTC specifying diagnostic information related to a vehicle componentand the diagnostic information comprising one or more data inputs generated by the vehicle component (“a scanner can be configured to perform one or more unconventional functions, such as determining whether a DTC set in a vehicle is collision-related and/or determining possible related collision damage (PRCD) to the vehicle based on point-of-impact (POI) damage to the vehicle. In that or another example implementation, the scanner provides the server with information the server uses to determine whether the DTC is collision-related. In those or another example implementation, the scanner and/or the vehicle including the ECU that set the DTC provides the server with information the server uses to determine whether the DTC is collision-related”, Paragraph 31, “The keypad 44 can be used to enter a variety of information into the processor 40. As an example, the information entered by the keypad 44 can include one or more of the following: vehicle model information, a damaged portion indicating where a vehicle sustained damage during a collision, or insurance company information so that the processor 40 can transmit a collision report to an insurance company. The vehicle model information can include a vehicle model identifier or one or more vehicle model attributes that can be used to determine a vehicle model. The display 43 can display the vehicle model identifier (such as a vehicle model identifier 179 shown in FIG. 11A or a vehicle model identifier 320 shown in at least FIG. 15G)”, Paragraph 77, “capture device 45 includes one or more components configured to generate data based on objects in proximity to the scanner 8 and/or signals from which that data can be generated”, Paragraph 78, “the DTC data 62 indicates one or more DTC are set in a component of the vehicle 1”, Paragraph 87);
determining whether the at least one DTC is definitely unrelated to a collision event based on the one or more data inputs (“The scanner and/or the server can determine whether a DTC is non-collision related”, Paragraph 31, “The processor can determine a second DTC is set in the vehicle 1. The second DTC can be set by the same ECU that set the first DTC or by a different ECU in the vehicle. The processor can determine whether the second DTC is collision-related or non-collision-related. As an example, the processor can determine the second DTC is non-collision-related by determining that the second DTC was set prior to the collision. As another example, the processor can determine the second DTC is non-collision-related by determining the first damaged portion of the vehicle 1 is not associated with any vehicle component associated with setting the second DTC. The collision report 68 can include an identifier of the second DTC, such as the non-collision-related DTC data 520 shown in FIG. 17”, Paragraph 221); (per Claims 1 and 9) / determining a vehicle make/model associated with the at least one DTC, then determining whether the at least one DTC is definitely unrelated to a collision event based on utilizing function on a database sorted by vehicle make/model that stores a list of all DTCsknown to not be caused by collision events; (per Claim 15) (“The collision services provider 17 can operate the server 9 to receive repair orders regarding instances of vehicles being serviced and determine from the repair orders characteristics regarding different vehicle models, such as whether or not a DTC is commonly or rarely set in the vehicle models”, Paragraph 48, “Another collision-related determination can include a determination of whether or not the first DTC is rarely set in vehicles associated with the determined vehicle model. As an example, a DTC that sets in less than 0.05% of instances of servicing the vehicles of the determined vehicle model can be considered to be rarely set. As another example, a DTC that sets in 15.0% of instances of servicing the vehicles of the determined vehicle model can be considered to be set often. The percentages of instances of the DTC setting can be based on mileage in the vehicle. Accordingly, the processor can refer to a percentage of the DTC setting that is associated with a vehicle mileage matching the vehicle mileage of the damaged vehicle or being within a vehicle mileage range including the vehicle mileage of the damaged vehicle. A DTC that is set in the damaged vehicle, but rarely sets in vehicles of the determined vehicle model is more likely to be a DTC caused by the vehicle collision. A DTC that is set in the damage vehicle, but sets often in vehicles of the determined vehicle model can be considered as less likely to be a DTC caused by the vehicle collision. The processor 40 can determine the percentages of a DTC setting from the server 9. The server 9 can determine the percentages of the DTC setting based on repair orders”, Paragraph 220, “the processor 40 determines the vehicle model. The pre-repair scan can occur automatically upon the processor 40 determining the vehicle model associated with the vehicle while the scanner is connected to the vehicle and the vehicle is powered on. The DTC determined during a pre-repair scan can be included in the collision report 68 output by the processor 40”, Paragraph 224)
when the at least one DTC is determined to be definitely unrelated to the collision event, excluding the at least one DTC from a repair estimate determination (collision report 68, “the processor 40 determines the vehicle model. The pre-repair scan can occur automatically upon the processor 40 determining the vehicle model associated with the vehicle while the scanner is connected to the vehicle and the vehicle is powered on. The DTC determined during a pre-repair scan can be included in the collision report 68 output by the processor 40”, Paragraph 224).
Regarding Claims 2-4, 10-12, and 16-18, Brozovich discloses the system of Claim 1, the non-transitory machine-readable storage medium of Claim 9, and the method of Claim 15, respectively, and Brozovich further discloses that: the one or more data inputs comprises one or more of: at least one DTC date and time information, at least one DTC vehicle mileage information, at least one number of DTC key cycles, at least one location of the vehicle component related to the at least one DTC, and/or at least one DTC type (per Claims 2, 10, and 16); determining whether the at least one DTC is definitely unrelated to the collision event comprises one or more of: comparing the at least one DTC date and time information to [[a]] collision event date and time information; comparing the at least one DTC vehicle mileage information to [[a]] collision event vehicle mileage information; and/or comparing the at least one number of DTC key cycles to a number of vehicle key cycles that have occurred since the collision event (per Claims 3, 11, and 17, dependent on Claims 2, 10, and 16, respectively); and the at least one DTC date and time information precedes the collision event date and time information, the at least one DTC vehicle mileage information is lower than the collision event vehicle mileage information, and/or the at least one number of DTC key cycles exceeds the number of vehicle key cycles that have occurred since (per Claims 4, 12, and 18, dependent on Claims 3, 11, and 17, respectively) the collision event (per Claims 4 and 12, dependent on Claims 3 and 11, respectively) / the collision event (per Claim 18, dependent on Claim 17) (“determining whether or not a DTC set to the active status within the crashed vehicle existed before the vehicle crash”, Paragraph 3, “the data associated with the DTC can include a time stamp indicative of when the DTC was set current in the vehicle. The time stamp can include date information in addition to time information”, Paragraph 91, “Another collision-related determination can include a determination of whether the vehicle collision occurred before the first DTC was set. The processor could make this determination by comparing a time or vehicle mileage when the first DTC was set to a time or vehicle mileage, respectively, when the first vehicle was involved in a collision. Another collision-related determination can include a determination of whether a time the first DTC was set and a time the vehicle collision occurred are within a threshold amount of time. A determination that the first DTC set within the threshold amount of time can indicate a higher probability of the first DTC setting as a result of the vehicle collision. A determination that the first DTC did not set within the threshold amount of time can indicate a lower probability of the first DTC setting as a result of the vehicle collision. The threshold amount of time can depend upon various factors, such as the ECU that sets the DTC and/or the DTC itself. For instance, the threshold amount of time can be greater for DTC set by a powertrain ECU as compared to a DTC set by a body control ECU. As an example, the threshold amount of time can be an amount of time between zero and sixty seconds or a threshold amount of time between zero and three hundred seconds. Moreover, the threshold amount of time can be increased for vehicle collisions involving multiple collisions, such as a first vehicle hitting a rear end of a second vehicle, and the rear end of the first vehicle being hit by a third vehicle thirty seconds after the first vehicle hit the second vehicle. The threshold amount of time can include the amount of time between collisions plus a default threshold amount of time. Other examples of the threshold amount of time are available.”, Paragraphs 218-219).
Conclusion
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1700hrs, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS E WORDEN/Primary Examiner, Art Unit 3663